Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2006

In Re: Jamal Hart
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2731




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Jamal Hart " (2006). 2006 Decisions. Paper 549.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/549


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-241                                                         NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       NO. 06-2731
                                      ____________

                                IN RE: JAMAL HART,
                                            Petitioner
                             __________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                         (Related to Criminal No. 97-cr-00021)


                       Submitted Under Rule 21, Fed. R. App. Pro.
                                     June 8, 2006

               Before: RENDELL, AMBRO and ROTH, Circuit Judges.

                                 (Filed: August 29, 2006)
                                   _________________

                               OPINION OF THE COURT
                                 _________________

PER CURIAM

              Jamal Hart petitions this Court to issue a writ of mandamus ordering the

United States District Court for the Eastern District of Pennsylvania to vacate his

judgment and sentence. We will deny Hart’s petition.

              A jury found Hart guilty of possessing a firearm in violation of 18 U.S.C.

§ 922(g)(1). He was sentenced to 188 months imprisonment. This Court affirmed. See

United States v. Hart, 175 F.3d 111 (3d Cir. 1999). The United States Supreme Court

denied Hart’s petition for writ of certiorari on October 12, 1999. See Hart v. United
States, 528 U.S. 945 (1999). Next, Hart unsuccessfully attempted to collaterally attack

his sentence pursuant to 28 U.S.C. § 2255.

              In May 2006, Hart filed this mandamus petition. Hart argues that his

sentence was improperly enhanced under 18 U.S.C. § 924(e). Specifically, Hart states

that his sentence violated his Fifth and Sixth Amendment rights in light of United States

v. Booker, 543 U.S. 220 (2005), decided January 12, 2005.

              Mandamus is an appropriate remedy only in the most extraordinary of

situations. Sporck v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). To justify such a remedy, a

petitioner must show that he has (I) no other adequate means of obtaining the desired

relief and (ii) a “clear and indisputable” right to issuance of the writ. See Haines v.

Liggett Group, Inc., 975 F.2d 81, 89 (3d Cir. 1992)(citing Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976)). In this case, Booker does not apply retroactively

because Hart’s conviction became final well before January 12, 2005. See Lloyd v.

United States, 407 F.3d 608, 615-16 (3d Cir. 2005).

              For these reasons, we will deny the mandamus petition.




                                              2